Citation Nr: 0821166	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for residuals of a right shoulder injury with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1949 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

At his May 2008 Travel Board hearing, the veteran testified 
that he feels pain radiating down the muscle of his right 
forearm.  Therefore, the Board refers to the RO the issue of 
entitlement to service connection for a right forearm 
condition as secondary to the service-connected right 
shoulder residuals.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2008 Travel Board hearing, the veteran alleged 
that the residuals of his right shoulder injury had worsened 
since the most recent examination, which was conducted in May 
2006.  Specifically, the veteran indicated that he 
subsequently underwent surgery related to his condition in 
March 2008.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his right shoulder residuals.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, the veteran should 
be afforded an appropriate VA 
examination to determine the extent and 
severity of his right shoulder injury 
residuals.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings, 
including the neurological, 
musculoskeletal, and orthopedic 
manifestations of the condition, if 
any, and set forth a complete rationale 
for all findings and conclusions in a 
legible report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted in full, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



